Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 142-164 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021, has been entered.
Applicants’ arguments filed on 06/11/2021, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Claims 157-164 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claims 157-164 are drawn to methods requiring non-elected additional method step. Therefore, claims 142-156 are subject of the Office action below.
 Claim Objections
Claims 143-150 are objected to because the claims are presented using an incorrect status identifier. The claims are presented as “Currently amended”, however, the claims texts appear to be the same as claim texts from claim listings filed on 11/02/2020. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 142-151 and 156 under 35 U.S.C. 103 as being unpatentable over: i) Ricobaraza (Neuropsychopharmacology, 2009, 34, 1721-1732, cited in the previous Office action); ii) Casali (J. Neuroscience, 2015, 35(24), 9173-9181, cited in the previous Office action); iii) Garcia-Alloza (J. Neurochemistry, 2007, 102, 1095-1104, cited in the previous Office action); iv) Karuppagounder  (Neurochemistry International, 2009, 54, 111-118, cited in the previous Office action); and v) Durk (J. Neuroscience, 2014, 34(21), 7101-7091, cited in the previous Office action), is maintained, for the reasons of record set forth in the previous Office action, of which said reasons are herein reiterated.
Claim Interpretation
Independent claim 142 is drawn to a method of treatment and upregulation of CAMP gene expression in the brain, requiring the following limitation components, which are: 1) patient population, namely, a subject; and 2) drug(s) being administered, namely, a pharmaceutically 
The phrase “a subject” recited in claim 142 is not defined by the claim or the instant specification to any specific patient population. Therefore, for the purpose of examination, an animal such as human, rat, mouse, cat, dog, pig, etc., is included in the interpretation of “a subject”.
Although instant claim 142 fails to specify as to exactly what the subject is being treated for, the specification (see, for example, ¶ 0002) discloses the claimed polytherapy as useful in the treatment of Alzheimer’s disease (AD).
Regarding claim 142, similar to the Applicants, Ricobaraza teaches a method of administering phenylbutyrate to a mouse model of AD, in order to treat cognitive deficit in the mouse (see abstract, pages 1721-1731 and Figures 1-6). Ricobaraza discloses memory loss and cognitive impairment among the pathologic features of AD (see page 1721, 1st ¶ on the left column).
Ricobaraza differs from the invention of claim 142 only insofar as Ricobaraza is not explicit in teaching an AD therapy composition comprising phenylbutyrate in combination with, for example, bexarotene, curcumin, resveratrol, vitamin D3 and DHA (Applicants’ elected active ingredients).
Casali is cited for teaching a method of administering DHA in combination with bexarotene, to a mouse model of AD, in order to promote reduction in AD pathology and resultant amelioration of cognitive deficit (see abstract, pages 9173-9180 and Figures 1-5). Casali discloses that dual therapy provides better therapeutic efficacy, when compared to monotherapy with either DHA or bexarotene alone and suggested that targeted combinatorial agents may be beneficial over single agents alone in treating AD (see abstract). Although bexarotene has been shown to exhibit utility in mouse models of AD, the therapeutic use of bexarotene is accompanied by elevation of plasma triglycerides, as an undesired effect (see abstract and page 9173, 2nd ¶ on the right column). However, the bexarotene-induced hypertriglyceridemia was abrogated by DHA. Please see abstract, page 9176 and Figure 1.
Similar to Ricobaraza, Casali discloses that AD is characterized by cognitive decline and memory loss, which accompany the impaired clearance of soluble forms of Aβ peptides, resulting in their accumulation and formation of Aβ plagues (see page 9173, 1st ¶ on the left column). 
Garcia-Alloza is cited for teaching a method of administering curcumin to a mouse model of AD, in order to clear and reduce existing Aβ plagues (see title of the article, abstract, pages 1095-1102, Tables 1-2 and Figures 1-5). Similar to Ricobaraza and Casali, Garcia-Alloza discloses that: i) AD is characterized by cognitive deterioration and memory loss; and ii) formation of Aβ plagues plays a key role in the pathogenesis of AD. Please see page 1095, 1st ¶ on the left column.
Karuppagounder is cited for teaching a method of administering resveratrol to a mouse model of AD, in order to reduce Aβ plague pathology (see title of the article, abstract, pages 111-117 and Figures 1-6). Similar to Ricobaraza, Casali and Garcia-Alloza, Karuppagounder discloses that formation of Aβ plagues plays a key role in the pathogenesis of AD (see page 111).
Durk is cited for teaching a method of administering 1α,25-dihydroxyvitamin D3 to a mouse model of AD, in order to reduce Aβ accumulation and improve cognition in the AD patient (see title of the article, abstract, pages 7091-7100, Table 1 and Figures 1-8). Similar to Ricobaraza, Casali, Garcia-Alloza and Karuppagounder, Durk discloses that formation of Aβ plagues plays a key role in the pathogenesis of AD (see page 7091).
At the time the instant invention was filed, one skilled in the art would have found it obvious to combine the cited references in order to administer a pharmaceutically acceptable composition comprising, for example, phenylbutyrate in combination with bexarotene, curcumin, resveratrol, vitamin D3 and DHA (Applicants’ elected active ingredients), to a subject suffering from AD. This is because each of the active ingredients are disclosed in the art as exhibiting utility for AD treatment (see discussions above). The skilled artisan would have had a reasonable expectation that the administration of the composition would treat AD in the subject. 
In addition, a person of the ordinary skill in the art would have considered a therapy comprising phenylbutyrate in combination with bexarotene, curcumin, resveratrol, vitamin D3 and DHA (Applicants’ elected active ingredients), for the advantage of: i) broadening the spectrum of activity; ii) the additive effects of a combination therapy; and iii) the abrogation of the bexarotene-induced hypertriglyceridemia by DHA. Please see discussions above. The skilled artisan would have had a reasonable expectation that the combination therapy would exhibit better therapeutic efficacy in treating AD, when compared to a therapy comprising each of the individual active ingredient alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
Furthermore, the Examiner would like to draw Applicants’ attention to the following:
"[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).
Regarding claim 142, the execution of the method step(s), requires that the administration of a pharmaceutically acceptable composition comprising a mixture of at least four active ingredients selected from the group consisting of phenylbutyrate, bexarotene, curcumin, resveratrol, retinol, cholecalciferol (vitamin D3), fatty acids and pharmaceutically acceptable salts thereof, to “a subject”, would treat the subject and upregulate CAMP gene expression in the subject’s brain.
 The cited references combine to disclose administering a pharmaceutically acceptable composition comprising  phenylbutyrate, bexarotene, curcumin, resveratrol, vitamin D3 and DHA (Applicants’ elected active ingredients), to “a subject” (see discussions above). Therefore, the method of the cited references must necessarily result in the same outcome of treating the subject and upregulating CAMP gene expression in the brain of the subject. The execution of the same method must necessarily produce the same result because the treatment and upregulation of CAMP gene expression in the brain of the subject, is a natural process that flows from the subject and the pharmaceutically acceptable composition comprising, for example,  phenylbutyrate, bexarotene, curcumin, resveratrol, vitamin D3 and DHA (Applicants’ elected active ingredients), administered. 
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

In the instant case, the cited references combine to disclose that the administration of a pharmaceutically acceptable composition comprising phenylbutyrate, bexarotene, curcumin, resveratrol, vitamin D3 and DHA (Applicants’ elected active ingredients), to a subject suffering from AD, would, for example,  treat Aβ accumulation and improve cognition in the AD subject (see discussions above).
Furthermore, the specification states that at the time the instant invention was filed, the induction of the upregulation of CAMP gene expression by different compounds such as vitamin D3, curcumin, phenylbutyrate and resveratrol, was known in the art. Please instant specification at, for example, ¶s 0076, 00118, 00120-00121, 00124, 00131 and references cited therein. Applicants’ admissions constitute as a prior art (see MPEP § 2129).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
Regarding claims 143-151, the cited references combine to disclose administering a pharmaceutical composition comprising phenylbutyrate, bexarotene, curcumin, resveratrol, vitamin D3 and DHA (Applicants’ elected active ingredients). Please see discussions above.
Regarding claim 156, since the cited references combine to disclose administering a pharmaceutical composition comprising phenylbutyrate, bexarotene, curcumin, resveratrol, vitamin D3 and DHA, i.e., Applicants’ elected active ingredients (see discussions above) to a subject suffering from AD, an artisan of the ordinary skill would have found it obvious to diagnose the subject as suffering from AD before administering the composition. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Response to Applicants’ Arguments/Remarks
Applicants’ arguments against the inclusion of “cells, enzymes”, in the interpretation of the term “a subject” (see pages 7-8 of Remarks filed on 06/11/2021), have been fully considered and are not found to be persuasive. The previous interpretation of the term “a subject” (see Office action mailed on 12/11/2020), did not includes “cells, enzymes”.
Applicants argue on the grounds that the upregulation of the CAMP gene expression in the brain of the subject is a positive step that must be performed and the manner of performing that step requires administering a pharmaceutically acceptable composition of claim 142 to a subject of claim 142.Please see pages 8-9 of Remarks filed on 06/11/2021.
Applicants’ arguments have been fully considered but they not found to be persuasive. 
In the instant case, the cited references combine to disclose administering a pharmaceutically acceptable composition comprising  phenylbutyrate, bexarotene, curcumin, resveratrol, vitamin D3 and DHA (Applicants’ elected active ingredients), to “a subject” of claim 142 (see discussions above). Therefore, the same manner of performing the positive disclosed by the combined cited references must necessarily result in the same outcome of treating the subject and upregulating CAMP gene expression in the brain of the subject. This is because the treatment and upregulation of CAMP gene expression in the brain of the subject, is a natural process that flows from the subject and the pharmaceutically acceptable composition comprising, for example,  phenylbutyrate, bexarotene, curcumin, resveratrol, vitamin D3 and DHA (Applicants’ elected active ingredients), administered. 
Furthermore, the specification states that at the time the instant invention was filed, the induction of the upregulation of CAMP gene expression by different compounds such as vitamin D3, curcumin, phenylbutyrate and resveratrol, was known in the art. Please instant specification at, for example, ¶s 0076, 00118, 00120-00121, 00124, 00131 and references cited therein. Applicants’ admissions constitute as a prior art (see MPEP § 2129).
Applicants’ argue on the grounds that the reliance on the MPEP § 2111.04, is improper because instant claim 142 does not recite a “whereby clause”. Please see pages 8-9 of Remarks filed on 11/02/2020.
Applicants’ arguments have been fully considered but they are not found to be persuasive. Although the claims remain rejected using the same combined references, the previous rejection (see Office action mailed on 12/11/2020), did not rely on MPEP § 2111.04 as a basis for their combination.
It is unclear as to what the Applicants intend to convey, when Applicants first alleged that the Office fails to establish that an artisan of the ordinary skill would have had a reasonable expectation that the administration of phenylbutyrate in combination with bexarotene, curcumin, resveratrol, vitamin D3 and DHA (Applicants’ elected active ingredients) would exhibit better therapeutic efficacy in treating AD, when compared to a the administration of each of the individual active ingredient (e.g. phenylbutyrate), alone (see page 10 of Remarks filed on 06/11/2021), Applicants then appear to argue against the Applicants’ position by stating that Casali makes such a claim (see page 12 of the Remarks filed on 06/11/2021). Furthermore, the Examiner would like to draw the Applicants’ attention to the following:
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
Applicants’ arguments on the grounds of an induction of LL-37 expression as the underlying mechanism of action in the treatment of AD pathology (see page 9 of Remarks filed on 06/11/2021), have been fully considered but they are not found to be persuasive.
This is because, in supporting a rejection under 35 U.S.C. 103, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Please see MPEP §2144(iv).
Applicants’ arguments on the grounds that the cited references fail to disclose the upregulation of CAMP gene expression of the brain of the subject of instant claims (see pages 10-11 of Remarks filed on 06/11/2021), have been fully considered but they are not found to be persuasive.
This is because the arguments are reiterations of the same arguments that have been addressed (see discussions above). The Examiner, therefore, applies the same response hereto.
Applicants argue on the grounds of what appears to be the Applicants’ position contending that, the fact that each of the six different compounds were disclosed by prior art as exhibiting utility in the treatment of AD pathology, does not necessarily mean that their combination would exhibit the same utility. Please page 12 of Remarks filed on 06/11/2021.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
 The Examiner would like to draw Applicants’ attention to the following:
"[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).
The Court emphasized that "[a] person of ordinary skill is... a person of ordinary creativity, not an automaton." id at 1742. Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within a prior art disclosure, to arrive at compositions "yielding no more than one would expect from such an arrangement". 
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Conclusions
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629		

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629